—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered January 27, 2000, convicting defendant, upon his plea of guilty, of grand larceny in the second degree, grand larceny in the third degree (ten counts), violation of General Business Law § 352-c (5), and violation of General Business Law § 352-c (6) (twelve counts), and sentencing him to concurrent terms of 1 year on each conviction and to make restitution in the amount of $20,000, unanimously modified, on the law, to the extent of vacating the sentence on the conviction of grand larceny in the second degree and remanding for resentencing on that conviction, and otherwise affirmed.
Upon a conviction of grand larceny in the second degree as a first felony offender, a class C felony, an indeterminate term ranging from 1 to 3 years to 5 to 15 years is mandated by statute (Penal Law § 70.00 [1], [2] [c]; [3] [b]; see also, People v Correa, 248 AD2d 630, affd 93 NY2d 821). A sentence of 1 year is only available for class C drug felonies (Penal Law § 70.00 [4]). While sentences of probation, conditional discharge and unconditional discharge are also permitted, a sentence of 1 year is not. Concur — Rosenberger, J. P., Nardelli, Andrias, Ellerin and Saxe, JJ.